Exhibit 10(v)-12
First Amendment to Guaranty
     This First Amendment to Guaranty dated as of September 30, 2008 (the or
this “Amendment”) to the Guaranty Agreement referred to below is among
EnergySouth, Inc., a Delaware corporation (the “Guarantor”), and each of the
institutions which is a signatory to this Amendment (collectively, the
“Noteholders”).
R e c i t a l s :
     A. Bay Gas Storage Company, Ltd., an Alabama limited partnership (the
“Company”), and Regions Bank, an Alabama banking corporation, as trustee (the
“Trustee”), have heretofore entered into the Trust Indenture and Security
Agreement dated as of December 1, 2000 (the “Indenture”) pursuant to which the
Company issued its Series 8.45% Senior Secured Notes due December 1, 2017 (the
“Notes”).
     B. As a condition to the issuance of the Notes, the Guarantor executed the
Guaranty Agreement dated as of December 1, 2000 (the “Guaranty”), pursuant to
which the Guarantor guaranteed unto the Trustee, for the benefit of the
Noteholders, the payment of the principal of, premium, if any, and interest on
the Notes, the payment upon the demand by the Trustee of costs and expenses
expended or incurred in connection with the Notes, the Note Agreements (as
defined in the Guaranty), the Indenture or the Guaranty, and the performance of
all obligations of the Company under the Indenture, the Notes and the Note
Agreements (as defined in the Guaranty).
     C. The Company and the Noteholders now desire to amend certain provisions
of the Guaranty as of September 30, 2008 (the “Effective Date”) in the respects,
but only in the respects, hereinafter set forth.
     D. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Guaranty unless herein defined or the context shall
otherwise require.
     Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 3 hereof,
and for good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the Guarantor and the Noteholders do hereby agree as
follows:
Section 1. Amendment to Guaranty and Waiver of Notice.
     Section 1.1. The following definition in Section 7.1 of the Guaranty shall
be and is hereby amended to read as follows:
     “Consolidated Net Income Available for Fixed Charges” for any period shall
mean the sum of (a) Consolidated Net Income during such period plus (to the
extent deducted in determining Consolidated Net Income), (b)(i) all provisions
for any Federal, state or other income taxes made by the Guarantor and its
Subsidiaries during such

 



--------------------------------------------------------------------------------



 



      EnergySouth, Inc.   First Amendment to Guaranty

period, (ii) Consolidated Fixed Charges of the Guarantor and its Subsidiaries
during such period, and (iii) the Excluded Merger Transaction Expenses (up to
the maximum amount specified in the definition for such term).
     Section 1.2. Section 7.1 of the Guaranty shall be and is hereby amended by
adding, in appropriate alphabetical order, the following definitions:
     “Excluded Merger Transaction Expenses” shall mean, collectively: (i) the
aggregate of the investment banking, financial advisory and legal fees, printing
and proxy solicitation costs, and other one-time costs and expenses paid by the
Guarantor with respect to the Merger Transaction, in a total amount not to
exceed $12,500,000; and (ii) accelerated equity and equity based award payments
required to be expensed by the Guarantor in connection with the Merger
Transaction, in a total amount not to exceed (x) $2,500,000, less (y) any such
amounts paid or reimbursed, or agreed to be paid or reimbursed, by Sempra or any
of its direct or indirect Subsidiaries that are included in the Guarantor’s
Consolidated Net Income.
     “Merger Transaction” shall mean the merger of EMS Holdings Corp., a
Delaware corporation, and an indirect wholly owned subsidiary of Sempra, with
and into the Guarantor, with the Guarantor being the surviving corporation in
such merger transaction, pursuant to the terms of the Agreement and Plan of
Merger, dated as of July 25, 2008, by and among Sempra Energy, EMS Holding Corp.
and EnergySouth, Inc.
     “Sempra” means Sempra Energy, a California corporation.
     Section 1.3. The Trustee and the Noteholders hereby waive the requirement
under Section 3.04 of the Indenture that the Company deliver a Company Notice to
the Trustee and the holders of the Notes regarding the Change of Control
occurring in connection with the Merger Transaction. The foregoing waiver
extends solely to the notice requirement identified in the preceding sentence,
and no waiver of any other covenant, term or provision of the Indenture is
granted or implied herein.
Section 2. Representations and Warranties of the Guarantor.
     To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive the execution and delivery of this Amendment), the
Guarantor represents and warrants to the Noteholders that:
     (a) this Amendment has been duly authorized, executed and delivered by the
Guarantor and this Amendment constitutes a legal, valid and binding obligation
of the Guarantor enforceable against the Guarantor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

- 2 -



--------------------------------------------------------------------------------



 



      EnergySouth, Inc.   First Amendment to Guaranty

     (b) the Guaranty, as amended by this Amendment, constitutes a legal, valid
and binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
     (c) the execution, delivery and performance by the Guarantor of this
Amendment will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Guarantor under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, charter or by-laws, or any other agreement or
instrument to which the Guarantor is bound or by which the Guarantor or any of
its properties may be bound or affected, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Guarantor or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Guarantor;
     (d) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Guarantor of this Amendment;
     (e) no Default or Event of Default has occurred which is continuing; and
     (f) since September 30, 2007, there has been no change in the financial
condition, operations, business, properties or prospects of the Guarantor except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect.
Section 3. Conditions to Effectiveness of This Amendment.
     This Amendment shall become effective and binding upon the Guarantor and
the Noteholders on the Effective Date upon the Noteholders’ acceptance in the
space below and upon the satisfaction in full of each and every one of the
following conditions:
     (a) executed counterparts of this Amendment, duly executed by the Guarantor
and the holders of at least 51% in aggregate principal amount of the outstanding
Notes (the “Required Noteholders”) and acknowledged by the Trustee, shall have
been delivered to the Trustee and each of the Noteholders;
     (b) the Merger Transaction shall have been consummated; and
     (c) the representations and warranties of the Guarantor set forth in
Section 2 hereof shall be true and correct on and with respect to the date
hereof, and execution of this Amendment by the Guarantor shall constitute its
certification of the same.

- 3 -



--------------------------------------------------------------------------------



 



      EnergySouth, Inc.   First Amendment to Guaranty

Upon receipt or satisfaction of all of the foregoing, this Amendment shall
become effective.
Section 4. Payment of Counsel Fees and Expenses.
     The Guarantor agrees to pay upon demand, the reasonable fees and expenses
of Chapman and Cutler LLP, special counsel to the Noteholders, in connection
with the preparation, negotiation, execution and delivery of this Amendment.
Section 5. Miscellaneous.
     Section 5.1. This Amendment shall be construed in connection with and as
part of the Guaranty, and except as modified and expressly amended by this
Amendment, all terms, conditions and covenants contained in the Guaranty are
hereby ratified and confirmed and remain in full force and effect.
     Section 5.2. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment may refer to the Guaranty without making specific reference to this
Amendment but nevertheless all such references shall include this Amendment
unless the context otherwise requires.
     Section 5.3. The descriptive headings of the various Sections or parts of
this Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
     Section 5.4. This Amendment shall be governed by and construed in
accordance with the laws of the State of Alabama.
[Remainder of Page Intentionally Left Blank]

- 4 -



--------------------------------------------------------------------------------



 



      EnergySouth, Inc.   First Amendment to Guaranty

     Section 5.5. The execution hereof by you shall constitute a contract
between us for the uses and purposes hereinabove set forth, and this Amendment
may be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.

                  EnergySouth, Inc.    
 
           
 
  By   /s/ Charles P. Huffman
 
Name: Charles P. Huffman    
 
      Title: Executive Vice President and
           Chief Financial Officer    

- 5 -



--------------------------------------------------------------------------------



 



      EnergySouth, Inc.   First Amendment to Guaranty

                  Noteholders:    
 
                John Hancock Life Insurance Company    
 
           
 
  By   /s/ Adam T. Wise
 
Name: Adam T. Wise    
 
      Title: Director    

                  John Hancock Variable Life Insurance Company    
 
           
 
  By   /s/ Adam T. Wise
 
Name: Adam T. Wise    
 
      Title: Director    

- 6 -



--------------------------------------------------------------------------------



 



      EnergySouth, Inc.   First Amendment to Guaranty

                  Prudential Retirement Insurance and    
 
    Annuity Company    
 
           
 
    By: Prudential Investment Management, Inc.    
 
              as investment manager    
 
           
 
  By   /s/ Brian N. Thomas
 
Name: Brian N. Thomas  
 
      Title: Vice President    

- 7 -



--------------------------------------------------------------------------------



 



      EnergySouth, Inc.   First Amendment to Guaranty

                      Modern Woodmen of America    
 
           
 
  By   /s/ Douglas A. Pannier
 
Name: Douglas A. Pannier
Title: Portfolio Manager—Private Placements    

- 8 -



--------------------------------------------------------------------------------



 



      EnergySouth, Inc.   First Amendment to Guaranty

          Acknowledged and agreed:    
 
        Regions Bank, as trustee under the Trust    
 
  Indenture and Security Agreement dated as of
December 1, 2000    
 
       
By
  /s/ Barbara M. Hory
 
Name: Barbara M. Hory    
 
  Title: Vice President & Corp Trust Officer    

- 9 -



--------------------------------------------------------------------------------



 



      EnergySouth, Inc.   First Amendment to Guaranty

          Acknowledged and agreed:    
 
        Bay   Gas Storage Company, Ltd.    
 
       
By
  EnergySouth Midstream, Inc.,    
 
  f/k/a Energy South Storage Services, Inc.,    
 
  f/k/a MGS Storage Services, Inc.,    
 
  its Sole General Partner    
 
       
By
  /s/ Charles P. Huffman
 
Name: Charles P. Huffman    
 
  Title: Executive Vice President and
          Chief Financial Officer    

- 10 -